Appeal by employer and carrier from decision and award of the Workmen’s Compensation Board in a “heart ease”. The claimant, 46 years old, worked for the employer a number of years as a wire roller and machinist. On June 8, 1956 he had some dispute with his superior concerning his failure to operate all the machines. Shortly thereafter, while handling a “ block ”, weighing 240 pounds, he felt a pain in his chest, started to “ sweat ” and had pains in his arms. When he finished work he went home and a physician was called who diagnosed his condition as a possible coronary occlusion. He became progressively worse and on June 10 was hospitalized until July 13, 1956 for coronary thrombosis. He first applied for disability insurance and in October, 1956, made claim for compensation. As to late filing, we find no prejudice to the appellants. Not reporting earlier is explained by the claimant “ The reason I didn’t report it sooner was because I had difficulty in speaking English and I didn’t know I had to report it to my employer.” A witness testified for the claimant as to the happening of the event which is said to have brought on the attack and while the carrier sought to impeach his *974testimony, his credibility was an issue of fact for the board. Conflicting medical testimony was offered, described by the carrier “ The evidence in favor of causal relation in this case is very thin.” It was of sufficient weight to constitute the basis of a factual question resulting in a finding by the board of substantial and credible evidence in favor of the claimant. The issues being factual, we are unable to say, as a matter of law, that the findings are contrary to the evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.